108 F.3d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph Bernard PONDER, Plaintiff-Appellant,v.George BALDWIN, Defendant-Appellee.
No. 96-35633.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 14, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Oregon state prisoner Joseph Ponder appeals pro se the district court's dismissal for failure to state a claim of his 42 U.S.C. § 1983 action alleging prison officials violated his constitutional rights by failing to protect him from the risk of injury from flying softballs in the prison yard.  We affirm for the reasons stated by the district court in its Order filed on May 15, 1996.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellee's motion to strike Ponder's reply brief is granted